Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. Justice Heydeneeldt and Mr. J. Wells concurred.
There are two errors assigned by the-, appellant in this ' cause, which are both well taken.
The first is the order of the Court below, admitting the *306respondents to appear specially, for the purpose of moving to set aside the default, and to dismiss for want of jurisdiction.
[306] * It is clear that a party ought not to be allowed the benefit of any proceeding, unless he also assumes the responsibility of it. His appearance for one purpose, is a good appearance to the action.
The second is, that the Court erred in restricting the operation of the 80th section of the “Act Defining the Manner of Commencing Civil Actions,” to natural persons.
The word “person,” in its legal signification, is a generic term, and was intended to include artificial as well as natural persons.
Judgment reversed, and cause remanded.